REINHARDT, Circuit Judge,
dissenting.
I would hold that the allegations in Patterson’s petition — which, in the absence of any factfinding in either state or federal court, we are required to accept as true — ■ raise a colorable claim that trial counsel rendered ineffective assistance by failing to move to suppress the victim’s identification testimony, and that Patterson was prejudiced by that failure. I would only add that I can conceive of no possible tactical or strategic reason for counsel’s failure, and that his deficient performance constituted a disservice both to his client and to our system of justice. Having carefully reviewed the record, I am far less sanguine than my colleagues as to whether Patterson was prejudiced by his counsel’s ineffectiveness. Accordingly, I would remand for an evidentiary hearing on Patterson’s ineffectiveness claim.